DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response received on 9/23/2022 has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on 23 September 2022 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant has amended the claims and has argued that prior art does not teach the amended limitations.  
All arguments are moot in view of new grounds of rejection, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 20050004774 (Volk et al) in view of U.S. Patent Application Publication NO. 20210158498 (Saraswatula).
Regarding claim 1, Volk et al discloses a system (fig. 2)  for controlling a semiconductor manufacturing apparatus, comprising: an inspection unit capturing at least one image of a wafer (fig. 2, item 12);  5a sensor interface receiving the at least one image and generating at least one input signal for a database server (fig. 2, item 14); and a control unit (fig. 2, item 16) comprising: a front-end subsystem receiving the at least one input signal, i.e. the inspection data from the database server (fig. 1, item 16 receives from fab database, page 5, paragraph 53) and performing a front-end process, the front end of the method of fig. 4, to generate a data signal, the data signal of items 46-66);  10a calculation subsystem (Fig. 4, item 74) receiving the data signal from the front end subsystem (fig. 4, item 74 receives from item 66), wherein the calculation subsystem performs an AI analytical process (fig. 5) to determine, according to the data signal, whether one or more damage marks has been caused by the semiconductor manufacturing apparatus (fig. 5, item 78, 80) and to generate an output signal (fig. 5, output of fig. 5, item 80); and 15a message and tuning subsystem (fig. 5, item 82, fig. 10)  generating an alert signal (fig. 10, item 146, page 18, paragraph 139) and a feedback signal according to the output signal (fig. 5, item 82, page 14, paragraph 109), the message and tuning subsystem transmitting the alert signal to a user of the semiconductor manufacturing apparatus (page 18, paragraph 139).
Volk et al does not disclose expressly that the AI analytical process for determining damage marks is an artificial intelligence process including a deep learning object recognition algorithm based on neural networks or a machine learning algorithm.
Saraswatula discloses an analytical process for determining damage marks is an artificial intelligence process including a deep learning object recognition algorithm based on neural networks or a machine learning algorithm (page 2, paragraph 18, page5, paragraph 65, page 6, paragraph 73).
Volk et al and Saraswatula are combinable because they are from the same field of endeavor, i.e. identifying defects in wafer images.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a trained or learned algorithm.
The suggestion/motivation for doing so would have been to provide a more robust system by using many examples and variations for detection.
Therefore, it would have been obvious to combine the system of Volk et al with machine learned algorithm of Saraswatula to obtain the invention as specified in claim 1.
Regarding claim 2, Volk et al discloses the front-end process performed by the front-end subsystem comprises extracting, transforming, and/or loading the input signal from the database server, i.e. extraction or loading the input signal of fig. 4, items 46-66 used in item 74.  
Regarding claim 3, Volk et al discloses the AI analytical process performed by the calculation subsystem categorizes the at least one image of the wafer in the data signal into an undamaged wafer group and a damaged wafer group (fig. 5, item 78, 80, and page 1,4 paragraph 108, wherein damaged is a critical defect and undamaged is non-critical).  
Regarding claim 6, Volk et al discloses wherein the message and tuning subsystem transmits the feedback signal for an automated tuning process of the semiconductor manufacturing apparatus according to the output signal (fig. 5, item 82, page 14, paragraph 109).  
Regarding claim 7, Volk et al discloses the semiconductor manufacturing apparatus comprises one or more transfer robots, a stage (page 9, paragraph 74).  
Regarding claim 8, Volk et al discloses a system for controlling a semiconductor manufacturing apparatus (fig. 2) comprising: an inspection unit capturing at least one image of a wafer (fig. 2, item 12); a sensor interface (fig. 2, item 14)  receiving the at least one image and generating at least one input signal for a database server, the signal that is generated from computer 14 and input into database server (fig. 2, item 18); one or more processors (fig. 2, items 14,16); and one or more computer-readable non-transitory storage media coupled to the one or more processors (page 4, paragraph 32) and comprising instructions operable when executed by the one or more processors to cause the system to: receive the at least one input signal from the database server (fig. 2, item 16 receives inspection data from fab database item 18) and perform a front-end process (fig. 5, items 46-58) to generate a data signal perform an AI analytical process (fig. 5) to determine, according to the data signal, whether one or more damage marks has been caused by the semiconductor manufacturing apparatus (fig. 5, item 78, 80) and to generate an output signal (fig. 5, output of fig. 5, item 80);  and generate an alert signal (fig. 10, item 146, page 18, paragraph 139)  and a feedback signal according to the output signal (fig. 5, item 82, page 14, paragraph 109), and transmit the alert signal to a user of the semiconductor manufacturing apparatus (page 18, paragraph 139). Saraswatula discloses an analytical process for determining damage marks is an artificial intelligence process including a deep learning object recognition algorithm based on neural networks or a machine learning algorithm (page 2, paragraph 18, page5, paragraph 65, page 6, paragraph 73).
Claims 9, 13 and 14 are rejected for the same reasons as claims 2, 6 and 7, respectively.  Thus, the arguments analogous to that presented above for claims 2, 6 and 7 are equally applicable to claims 9, 13 and 14.  Claims 9, 13 and 14 distinguish from claims 2, 6 and 7 only in that they have different dependencies, both of which have been previously rejected, and claim 13 states that the CRM carries out the instructions, which is disclosed in page 4, paragraph 32 of Volk.  Therefore, prior art applies.  
Regarding claim 10, Volk et al discloses the one or more computer-readable non-transitory storage media further comprising instructions operable when executed by the one or more processors to cause the system to perform the AI analytical process by categorizing the at least one image of the wafer in the data signal into an undamaged wafer group and a damaged wafer group (fig. 5, item 78. 80, and page 1, 4 paragraph 108, wherein damaged is a critical defect and undamaged is non-critical).
Regarding claim 15, Volk et al discloses A method for controlling a semiconductor manufacturing apparatus (fig. 4) comprising:  capturing, by an inspection unit (fig. 2, item 12), at least one image of a wafer (wafer image sent from item 12, to 14); receiving, by a sensor interface (fig. 2, item 14), the at least one image (fig.2, signal received from item 12) and generating at least one input signal for a database server, i.e. the inspection data including defect data, (Fig. 2, item 14, fig. 2, item 18, page 5, paragraph 53); receiving, by a front-end subsystem, the front end subsystem of item 16 in fig. 2, the at least one input signal from the database server (fig. 2, item 16) and performing a front-end process to generate a data signal, the front end process of the method performed (page 5, paragraph 53), such as the front end processes in fig. 4, items 46-66;  receiving, by a calculation subsystem (fig. 4, item 74), the data signal from the front end subsystem ( data from Fig. 4, item 66), the calculation subsystem performing an artificial intelligence (Al) analytical process (fig. 5) to determine, according to the data signal, whether one or more damage marks has been caused by the semiconductor manufacturing apparatus (fig. 5, item 78, 80)  and generating an output signal (fig. 5, output of fig. 5, item 80); and  generating, by a message and tuning subsystem (fig. 5, item 82, fig. 10), an alert signal (fig. 10, item 146, page 18, paragraph 139)  and a feedback signal according to the output signal (fig. 5, item 82, page 14, paragraph 109), the message and tuning subsystem transmitting the alert signal to a user of the semiconductor manufacturing apparatus (page 18, paragraph 139).  Saraswatula discloses an analytical process for determining damage marks is an artificial intelligence process including a deep learning object recognition algorithm based on neural networks or a machine learning algorithm (page 2, paragraph 18, page5, paragraph 65, page 6, paragraph 73).
Claims 16, 17, and 20 are rejected for the same reasons as claims 2, 3 and 6+7, respectively.  Thus, the arguments analogous to that presented above for claims 2, 3 and 6+7 are equally applicable to claims 16, 17 and 20.  Claims 16, 17 and 20 distinguish from claims 2, 3, and 6+7 only in that they have different dependencies, both of which have been previously rejected (claim 20 is a direct combination of claims 6 and 7).  Therefore, prior art applies.  

Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Volk et al in view Saraswatula, as applied to claims 1, 8 and 15 above, and further in view of U.S. Patent Application Publication NO. 20170262975 (Fudeya et al).
Regarding claim 4, Volk et al (as modified by Saraswatula) discloses all of the claimed elements as set forth above and incorporated herein by reference.  Volk et al further discloses wherein the Al analytical process performed by the calculation subsystem further utilizes an object recognition algorithm to identify the one or more damage marks in each of the at least one image of the damaged wafer group (fig. 5, item 78), and a distance between the damage marks and the pattern (fig. 5, item 80, page 13, paragraph 101) is determined.  
Volk et al (as modified by Saraswatula) does not disclose expressly determining distance between the one or more damage marks.
Fudeya et al discloses determining distance between the damage marks (fig. 8, item s12).
Volk et al (as modified by Saraswatula) and Fudeya et al are combinable because they are from the same field of endeavor, i.e. defect inspection. 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to detect the distance between the defects.
The suggestion/motivation for doing so would have been to provide a more robust, accurate method by creating more positional accuracy.
Therefore, it would have been obvious to combine the system of Volk et al (as modified by Saraswatula) with the distances of Fudeya et al to obtain the invention as specified in claim 4.
Regarding claim 5, Fudeya et al discloses the Al analytical process performed by the calculation subsystem further utilizes a statistical model prediction to obtain a likelihood score of the semiconductor manufacturing apparatus corresponding to the images of the data signal (page 3, paragraph 58).
Claims 11 and 12 are rejected for the same reasons as claims 4 and 5, respectively.  Thus, the arguments analogous to that presented above for claims 4 and 5 are equally applicable to claims 11 and 12.  Claims 11 and 12 distinguish from claims 4 and 5 only in that they have different dependencies, both of which have been previously rejected, and claims 11 and 12 states that the CRM carries out the instructions, which is disclosed in page 4, paragraph 32 of Volk.  Therefore, prior art applies.  
Claim 18 and 19 are rejected for the same reasons as claims 4 and 5.  Thus, the arguments analogous to that presented above for claims 4 and 5 are equally applicable to claims 18 and 19.  Claims 18 and 19 distinguish from claims 4 and 5 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        10/3/2022